Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/359,267 filed 6/25/2021 has been examined.
In this Office Action claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-19 of U.S. Patent No. 10,599,643; 
Claims 1-20 of U.S. Patent No. 11,086,860. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.


Current Application
US Patent No. 10,599,643 (15/698097)
1. A system, comprising a server, comprising a computing device coupled to a
network and comprising at least one processor executing instructions within a memory which, when executed, cause the system to:






















receive, from a client device coupled to the network:

a first selection, from a first graphical user interface (GUI) control within a
GUI generated by the server, of a concept within a knowledge model stored in a database coupled to the network; and

a second selection, from a second GUI control, of a relationship within the
knowledge model;

select, from the database, at least one query template including the concept and
the relationship;

update the GUI to display a third GUI control automatically populated with the at
least one query template;

receive a third selection of a query template from the at least one query template;





select, from the database, at least one parameter of the query template selected;
update the GUI to display a fourth GUI control, automatically populated with the
at least one parameter of the query template;







receive a modification to the at the least one parameter of the query template;
store the query template and the modification in the database;

identify, within the database, a content including a combination of the concept,
the relationship, or an instance of the concept;

generate, for display within the GUI, a fifth GUI control comprising a list including
a name of at least one data or at least one file associated with the content.



2. The system of claim 1, wherein the knowledge model comprises a subject matter
domain comprising a plurality of concepts, instances, and relationships defining a
knowledge model ontology organized as a plurality of triple statements.
3. The system of claim 2, wherein the knowledge model includes a hierarchy of
super groups or sub groups among and between the plurality of concepts, instances,
and relationships, and wherein the highest concept is all possible concepts, the highest
instance is all possible instances, and the highest relationship is all possible
relationships.
4. The system of claim 1, wherein the modification includes replacing a specific
combination of characters, indicating that the at least one parameter may be replaced,
with at least one concept, at least one instance, or at least one relationship.

5. The system of claim 1 , wherein the modification includes:
receiving a user input comprising the modification and a unique identifier
comprising a template name; and
storing the query template and the modification as a predefined semantic query in
association with the unique identifier in a semantic search query catalog.
6. The system of claim 5, wherein the unique identifier identifies a semantic query
15 including inheritance from at least one additional template.

7. The system of claim 1, wherein the modification includes at least one constraint
input by a system administrator restricting an input or selection of the parameter
received by a subsequent user.
8. The system of claim 1, wherein the modification includes a selection of an
operator
concatenating a first triple statement to second triple statement; or
grouping the first triple statement with the second triple statement.
9. The system of claim 1, wherein the parameter comprises embedding a semantic
query within the query template, the semantic query including the relationship between
at least one concept and at least one instance.
30 10. The system of claim 1, wherein the instructions further cause the system to store
the modification as a new query template, wherein subsequent users are able to modify
the at least one parameter.

11. A method, comprising:
receiving, by a server, comprising a hardware computing device coupled to a
network and including at least one processor executing instructions within
a memory, from a client device coupled to the network:
a first selection, from a first GUI control within a GUI generated by the
server, of a concept within a knowledge model stored in a database
coupled to the network; and
a second selection, from a second GUI control, of a relationship within the
knowledge model;
selecting, by the server from the database, at least one query template including
the concept and the relationship;
updating the GUI to display a third GUI control automatically populated with the at
least one query template;
receiving, by the server, a third selection of a query template from the at least
one query template;
selecting, by the server from the database, at least one parameter of the query
template selected;
updating the GUI to display a fourth GUI control, automatically populated with the
at least one parameter of the query template;
receiving, by the server, a modification to the at the least one parameter of the
query template;
storing, by the server, the query template and the modification in the database;
identifying, by the server, within the database, a content including a combination
of the concept, the relationship, or an instance of the concept;
generating, by the server, for display within the GUI, a fifth GUI control
comprising a list including a name of at least one data or at least one file
associated with the content.

12. The method of claim 11, wherein the knowledge model comprises a subject
matter domain comprising a plurality of concepts, instances, and relationships defining a
knowledge model ontology organized as a plurality of triple statements.

13. The method of claim 12, wherein the knowledge model includes a hierarchy of
super groups or sub groups among and between the plurality of concepts, instances,
and relationships, and wherein the highest concept is all possible concepts, the highest
instance is all possible instances, and the highest relationship is all possible
relationships.

14. The method of claim 11, wherein the modification includes replacing a specific
combination of characters, indicating that the at least one parameter may be replaced,
with at least one concept, at least one instance, or at least one relationship.

15. The method of claim 11, wherein the modification includes:
receiving a user input comprising the modification and a unique identifier
comprising a template name; and
storing the query template and the modification as a predefined semantic query in
association with the unique identifier in a semantic search query catalog.

16. The method of claim 15, wherein the unique identifier identifies a semantic query
including inheritance from at least one additional template.

17. The method of claim 11, wherein the modification includes at least one constraint
input by a system administrator restricting an input or selection of the parameter
received by a subsequent user.

18. The method of claim 11, wherein the modification includes a selection of an
operator
concatenating a first triple statement to second triple statement; or
grouping the first triple statement with the second triple statement.

19. The method of claim 11, wherein the parameter comprises embedding a
semantic query within the query template, the semantic query including the relationship
between the at least one concept and the at least one instance.

20. The method of claim 11, further comprising the step of storing, by the server, the modification as a new query template, wherein subsequent users are able to modify the at least one parameter.
1. A system, comprising a server hardware computing device coupled to a computer network and comprising at least one processor executing computer-executable instructions within a memory that, when executed, cause the system to:
store:
within a knowledge model database, a knowledge model for a knowledge domain, the knowledge model defining:
a plurality of entities including concepts and instances, and
a plurality of interrelationships between the plurality of entities;
within a knowledge base, a plurality of identified items, each associated within the knowledge base with at least one annotation identifying at least one of the entities in the knowledge model; and
within a template repository, a plurality of templates, each of the plurality of templates including a concept and a relationship from the knowledge model;
execute a query selecting the plurality of templates from the template repository;
generate a Graphical User Interface (GUI) comprising:

a first GUI component configured to receive a first user input selecting a template from a list of the plurality of templates; and






a second GUI component configured to receive a second user input replacing the concept, within the template selected, with an instance of the concept stored in the knowledge model;
transmit the template and the GUI through the computer network to a client hardware computing device;


receive, through the computer network from the GUI displayed on the client hardware computing device, an instantiation of the template comprising a generated query including the instance replacing the concept, and the relationship; and

query the knowledge base, using the generated query, to identify an item in the plurality of items associated in the knowledge base with a metadata including the instance and the relationship, wherein the item is associated with an annotation including the instantiation.























2. The system of claim 1, wherein the template includes two concepts and a relationship from the knowledge model.

3. The system of claim 2, wherein the template includes two concepts and a relationship between the two concepts, and the instantiation of the template includes a specific instance, from the knowledge model, of each of the two concepts.
4. The system of claim 1, wherein the knowledge model database is configured as a triplestore.
5. The system of claim 1, wherein the computer-executable instructions further cause the system to transmit a result listing including the item to the client hardware computing device.
6. The system of claim 1, wherein the computer-executable instructions further cause the system to:
transmit a second template, derived from the instantiation of the template, to the client hardware computing device; and
receive, from the client hardware computing device, a second instantiation of the second template.
7. The system of claim 6, wherein the computer-executable instructions further cause the system to query the knowledge base using the second instantiation.
8. A system, comprising a server hardware computing device coupled to a computer network and comprising at least one processor executing computer-executable instructions within a memory that, when executed, cause the system to:
execute a query selecting a template from a template repository, wherein:
the template is stored among a plurality of templates within a template repository,
each of the plurality of templates includes a concept and a relationship from a knowledge model, and
the knowledge model defines:
a plurality of entities including concepts and instances, and
a plurality of interrelationships between the plurality of entities;
generate a Graphical User Interface (GUI) comprising:
a first GUI component configured to receive a first user input selecting the template from a list of the plurality of templates; and
a second GUI component configured to receive a second user input replacing the concept, within the template selected, with an instance of the concept stored in the knowledge model;
transmit the template and the GUI through the computer network to a client hardware computing device;
receive, through the computer network, from the GUI displayed on the client hardware computing device, an instantiation of the template comprising a generated query including the instance replacing the concept, and the relationship; and
query a knowledge base, comprising a plurality of items each associated with at least one annotation identifying at least one of the entities in the knowledge model and using the generated query, to identify an item in the knowledge base, the knowledge base identifying the item in the plurality of items associated in the knowledge base with a metadata including the instance and the relationship, wherein the item is associated with an annotation including the instantiation.
9. The system of claim 8, wherein the template includes two concepts and a relationship from the knowledge model.
10. The system of claim 9, wherein the template includes two concepts and a relationship between the two concepts, and the instantiation of the template includes a specific instance, from the knowledge model, of each of the two concepts.
11. The system of claim 8, wherein a knowledge model database containing the knowledge model is configured as a triplestore.
12. The system of claim 8, wherein the computer-executable instructions further cause the system to:
transmit a second template, derived from the instantiation of the template, to the client hardware computing device,
receive, from the client hardware computing device, a second instantiation of the second template.
13. The system of claim 8, wherein the computer-executable instructions further cause the system to query the knowledge base using the second instantiation.
14. A method, comprising the steps of:
executing, by a server hardware computing device coupled to a computer network and comprising at least one processor executing computer-executable instructions within a memory, a query selecting a template from a template repository, wherein:
the template is stored among a plurality of templates within a template repository,
each of the plurality of templates includes a concept and a relationship from a knowledge model,
the knowledge model defines:
a plurality of entities including concepts and instances, and
a plurality of interrelationships between the plurality of entities;
generating, by the server hardware computing device, a Graphical User Interface (GUI) comprising:
a first GUI component configured to receive a first user input selecting the template from a list of the plurality of templates; and
a second GUI component configured to receive a second user input replacing the concept, within the template selected, with an instance of the concept stored in the knowledge model;
transmitting, by the server hardware computing device, the template and the GUI through the computer network to a client hardware computing device;
receiving, by the server hardware computing device through the computer network, from the client hardware computing device, an instantiation of the template comprising a generated query including the instance replacing the concept, and the relationship; and
querying, by the server hardware computing device, a knowledge base, comprising a plurality of items each associated with at least one annotation identifying at least one of the entities in the knowledge model and using the generated query, to identify an item in the knowledge base, the knowledge base identifying the item in the plurality of items associated in the knowledge base with a metadata including the instance and the relationship and associated with an annotation including the instantiation.
15. The method of claim 14, wherein the template includes two concepts and a relationship from the knowledge model.
16. The method of claim 15, wherein the template includes two concepts and a relationship between the two concepts, and the instantiation of the template includes a specific instance, from the knowledge model, of each of the two concepts.
17. The method of claim 14, wherein a knowledge model database containing the knowledge model is configured as a triplestore.
18. The method of claim 14, further comprising the steps of:
transmitting, by the server hardware computing device, a second template, derived from the instantiation of the template, to the client hardware computing device, and
receiving, by the server hardware computing device, from the client hardware computing device, a second instantiation of the second template.
19. The method of claim 14, further comprising the step of querying the knowledge base using the second instantiation.








Current Application
U.S. Patent #11,086,860 (App. 16353368)
1. A system, comprising a server, comprising a computing device coupled to a
network and comprising at least one processor executing instructions within a memory which, when executed, cause the system to:


receive, from a client device coupled to the network:

a first selection, from a first graphical user interface (GUI) control within a
GUI generated by the server, of a concept within a knowledge model stored in a database coupled to the network; and

a second selection, from a second GUI control, of a relationship within the
knowledge model;

select, from the database, at least one query template including the concept and
the relationship;

update the GUI to display a third GUI control automatically populated with the at
least one query template;








receive a third selection of a query template from the at least one query template;



select, from the database, at least one parameter of the query template selected;
update the GUI to display a fourth GUI control, automatically populated with the
at least one parameter of the query template;







receive a modification to the at the least one parameter of the query template;
store the query template and the modification in the database;

identify, within the database, a content including a combination of the concept,
the relationship, or an instance of the concept;



generate, for display within the GUI, a fifth GUI control comprising a list including
a name of at least one data or at least one file associated with the content.




2. The system of claim 1, wherein the knowledge model comprises a subject matter
domain comprising a plurality of concepts, instances, and relationships defining a
knowledge model ontology organized as a plurality of triple statements.
3. The system of claim 2, wherein the knowledge model includes a hierarchy of
super groups or sub groups among and between the plurality of concepts, instances,
and relationships, and wherein the highest concept is all possible concepts, the highest
instance is all possible instances, and the highest relationship is all possible
relationships.
4. The system of claim 1, wherein the modification includes replacing a specific
combination of characters, indicating that the at least one parameter may be replaced,
with at least one concept, at least one instance, or at least one relationship.

5. The system of claim 1 , wherein the modification includes:
receiving a user input comprising the modification and a unique identifier
comprising a template name; and
storing the query template and the modification as a predefined semantic query in
association with the unique identifier in a semantic search query catalog.
6. The system of claim 5, wherein the unique identifier identifies a semantic query
15 including inheritance from at least one additional template.

7. The system of claim 1, wherein the modification includes at least one constraint
input by a system administrator restricting an input or selection of the parameter
received by a subsequent user.
8. The system of claim 1, wherein the modification includes a selection of an
operator
concatenating a first triple statement to second triple statement; or
grouping the first triple statement with the second triple statement.
9. The system of claim 1, wherein the parameter comprises embedding a semantic
query within the query template, the semantic query including the relationship between
at least one concept and at least one instance.
30 10. The system of claim 1, wherein the instructions further cause the system to store
the modification as a new query template, wherein subsequent users are able to modify
the at least one parameter.

11. A method, comprising:
receiving, by a server, comprising a hardware computing device coupled to a
network and including at least one processor executing instructions within
a memory, from a client device coupled to the network:
a first selection, from a first GUI control within a GUI generated by the
server, of a concept within a knowledge model stored in a database
coupled to the network; and
a second selection, from a second GUI control, of a relationship within the
knowledge model;
selecting, by the server from the database, at least one query template including
the concept and the relationship;
updating the GUI to display a third GUI control automatically populated with the at
least one query template;
receiving, by the server, a third selection of a query template from the at least
one query template;
selecting, by the server from the database, at least one parameter of the query
template selected;
updating the GUI to display a fourth GUI control, automatically populated with the
at least one parameter of the query template;
receiving, by the server, a modification to the at the least one parameter of the
query template;
storing, by the server, the query template and the modification in the database;
identifying, by the server, within the database, a content including a combination
of the concept, the relationship, or an instance of the concept;
generating, by the server, for display within the GUI, a fifth GUI control
comprising a list including a name of at least one data or at least one file
associated with the content.

12. The method of claim 11, wherein the knowledge model comprises a subject
matter domain comprising a plurality of concepts, instances, and relationships defining a
knowledge model ontology organized as a plurality of triple statements.

13. The method of claim 12, wherein the knowledge model includes a hierarchy of
super groups or sub groups among and between the plurality of concepts, instances,
and relationships, and wherein the highest concept is all possible concepts, the highest
instance is all possible instances, and the highest relationship is all possible
relationships.

14. The method of claim 11, wherein the modification includes replacing a specific
combination of characters, indicating that the at least one parameter may be replaced,
with at least one concept, at least one instance, or at least one relationship.

15. The method of claim 11, wherein the modification includes:
receiving a user input comprising the modification and a unique identifier
comprising a template name; and
storing the query template and the modification as a predefined semantic query in
association with the unique identifier in a semantic search query catalog.

16. The method of claim 15, wherein the unique identifier identifies a semantic query
including inheritance from at least one additional template.

17. The method of claim 11, wherein the modification includes at least one constraint
input by a system administrator restricting an input or selection of the parameter
received by a subsequent user.

18. The method of claim 11, wherein the modification includes a selection of an
operator
concatenating a first triple statement to second triple statement; or
grouping the first triple statement with the second triple statement.

19. The method of claim 11, wherein the parameter comprises embedding a
semantic query within the query template, the semantic query including the relationship
between the at least one concept and the at least one instance.

20. The method of claim 11, further comprising the step of storing, by the server, the modification as a new query template, wherein subsequent users are able to modify the at least one parameter.
1. A system, comprising a server, comprising a hardware computing device coupled to a network and including at least one processor executing instructions within a memory which, when executed, cause the system to:
generate a graphical user interface (GUI), transmitted through the network and displayed on a client coupled to the network, the GUI comprising:

a first GUI control receiving a selection of concept from a plurality of concepts identified within a knowledge model; and



a second GUI control receiving a selection of a relationship from a plurality of relationships within the knowledge model;

receive, from the client through the network, a first user input selecting the concept and the relationship;

execute a first database command selecting, from a query template database coupled to the network, at least one query template including the concept and the relationship;

transmit, through the network, a first instruction in the instructions updating the GUI to display a third GUI control automatically populated with the at least one query template;
receive, from the client through the network, a second user input selecting a query template from the at least one query template;

execute a second database command selecting, from the query template database, at least one parameter of the query template selected;


transmit, through the network, a second instruction in the instructions updating the GUI to display at least one GUI control, automatically populated with the at least one parameter of the query template;

receive, from the client, a modification to the at the least one parameter of the query template;
store the query template and the modification in the query template database;

identify, within a knowledge base comprising a data or file repository, a metadata or a content including a combination of the concept, the relationship, or an instance of the concept, and associated in the knowledge base with at least one data or at least one file;
generate a fourth GUI control comprising a list including a name of the at least one data or the at least one file;

transmit the fourth GUI control through the network for display within the GUI on the client.

2. The system of claim 1, wherein the knowledge model comprises a subject matter domain comprising a plurality of concepts, instances, and relationships defining a knowledge model ontology organized as a plurality of triple statements.
3. The system of claim 2, wherein the knowledge model includes a hierarchy of super groups or sub groups among and between the plurality of concepts, instances, and relationships, and wherein the highest concept is all possible concepts, the highest instance is all possible instances, and the highest relationship is all possible relationships.
4. The system of claim 1, wherein the modification includes replacing a specific combination of characters, indicating that the at least one parameter may be replaced, with the at least one concept, the at least one instance, or the at least one relationship.
5. The system of claim 1, wherein the modification includes:
receiving a user input comprising the modification and a unique identifier comprising a template name; and
storing the query template and the modification as a predefined semantic query in association with the unique identifier in a semantic search query catalog.
6. The system of claim 5, wherein the unique identifier identifies a semantic query including inheritance from at least one additional template.
7. The system of claim 1, wherein the modification includes at least one constraint input by a system administrator restricting an input or selection of the parameter received by a subsequent user.
8. The system of claim 1, wherein the modification includes a selection of an operator
concatenating a first triple statement to second triple statement; or
grouping the first triple statement with the second triple statement.
9. The system of claim 1, wherein the parameter comprises embedding a semantic query within the query template, the semantic query including the relationship between the at least one concept and the at least one instance.
10. The system of claim 1, wherein the instructions further cause the system to store the modification as a new query template, wherein subsequent users are able to modify the at least one parameter.
11. A method, comprising:
generating, by a server, comprising a hardware computing device coupled to a network and including at least one processor executing instructions within a memory, a graphical user interface (GUI), transmitted through the network and displayed on a client coupled to the network, the GUI comprising:
a first GUI control receiving a selection concept from a plurality of concepts identified within a knowledge model; and
a second GUI control receiving a selection of a relationship from a plurality of relationships within the knowledge model;
receiving, by the server from the client through the network, a first user input selecting the concept and the relationship,
executing, by the server, a first database command selecting, from a query template database coupled to the network, at least one query template including the concept and the relationship;
transmitting, through the network, a first instruction in the instructions updating the GUI to display a third GUI control automatically populated with the at least one query template;
receiving, by the server from the client through the network, a second user input selecting a query template from the at least one query template;
executing, by the serer, a second database command selecting, from the query template database, at least one parameter of the query template selected;
transmitting, by the server through the network, a second instruction in the instructions updating the GUI to display at least one GUI control, automatically populated with the at least one parameter of the query template;
receiving, by the server, from the client, a modification to the at least one parameter of the query template;
storing, by the server, the query template and the modification in the query template database;
identifying, by the server, within a knowledge base comprising a data or file repository, a metadata or a content including a combination of the concept, the relationship, or an instance of the concept, and associated in the knowledge base with at least one data or at least one file;
generating, by the server, a fourth GUI control comprising a list including a name of the at least one data or the at least one file;
transmitting, by the server, the fourth GUI control through the network for display within the GUI on the client.
12. The method of claim 11, wherein the knowledge model comprises a subject matter domain comprising a plurality of concepts, instances, and relationships defining a knowledge model ontology organized as a plurality of triple statements.
13. The method of claim 12, wherein the knowledge model includes a hierarchy of super groups or sub groups among and between the plurality of concepts, instances, and relationships, and wherein the highest concept is all possible concepts, the highest instance is all possible instances, and the highest relationship is all possible relationships.
14. The method of claim 11, wherein the modification includes replacing a specific combination of characters, indicating that the at least one parameter may be replaced, with the at least one concept, the at least one instance, or the at least one relationship.
15. The method of claim 11, wherein the modification includes:
receiving a user input comprising the modification and a unique identifier comprising a template name; and
storing the query template and the modification as a predefined semantic query in association with the unique identifier in a semantic search query catalog.
16. The method of claim 15, wherein the unique identifier identifies a semantic query including inheritance from at least one additional template.
17. The method of claim 11, wherein the modification includes at least one constraint input by a system administrator restricting an input or selection of the parameter received by a subsequent user.
18. The method of claim 11, wherein the modification includes a selection of an operator
concatenating a first triple statement to second triple statement; or
grouping the first triple statement with the second triple statement.
19. The method of claim 11, wherein the parameter comprises embedding a semantic query within the query template, the semantic query including the relationship between the at least one concept and the at least one instance.
20. The method of claim 11, further comprising the step of storing, by the server, the modification as a new query template, wherein subsequent users are able to modify the at least one parameter.




Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Faletti et al. US Patent No. 8,442,940, teaches methods for coupling a semantic network editing tool and a natural language processing (NLP) system are disclosed. In one embodiment, a network editing tool includes or is connected to an application module configured to facilitate queries to the NLP system and extraction of data from a collection of document by the NLP system for integration of contents with the semantic network;
Sweeney et al., US 20170169334 A1, teaches techniques for customizing knowledge representation systems including identifying, based on a plurality of concepts in a knowledge representation (KR), a group of one or more concepts relevant to user context information, and providing the identified group of one more concepts to a user. The KR may include a combination of modules. The modules may include a kernel and a customized module customized for the user. The kernel may accessible via a second KR; 
Subramanya et al., US Patent No. 10,810,193 B1 teaches systems and methods for querying a data graph. An example method includes receiving a machine learning module trained to produce a model with multiple features for a query, each feature representing a path in a data graph. The method also includes receiving a search query that includes a first search term, mapping the search query to the query, and mapping the first search term to a first entity in the data graph. The method may also include identifying a second entity in the data graph using the first entity and at least one of the multiple weighted features, and providing information relating to the second entity in a response to the search query. Some implementations
may also include training the machine learning module by, for example, generating positive and negative training examples from an answer to a query;
Waltinger et al., US Pub. No. 2015/0339577, teaches a device for generating a classifier for performing a query to a given knowledge base is provided. The given knowledge base includes predicates, subjects and objects related to each other. The computer device includes a selection entity for selecting one of the predicates, and a triple generation entity for generating, based on the given knowledge base, triples. Each of the triples includes the one selected predicate, and a subject and an object related to the one selected predicate. The computer device also includes a candidate generation entity for generating a list of properties. Each property of the list of properties is correlated to the subject and the object of one of the triples by performing a context-based query within the given knowledge base. The computer device includes a classifier generation entity for generating a classifier having the list of properties related to the selected predicate.
and
Sastry et al., US Pub. No. 2009/0216730 teaches a method and system that generates inquires. The method and system provide a plurality of templates. Each template outlines a respective inquiry and is associated with one or more semantic types or contexts. Each template has
one or more parameters for defining a query instance of the respective inquiry. User input selects a template from the plurality and specifies values for the parameters of the user
selected template. Using the user selected template and the user-specified parameter values, an instance of a query is produced. Each template, is associated with semantic types
during template construction. The semantic types may be based on classes in an ontology. Template construction may include templatizing prior existing or other queries to create
respective templates. In application or use of a template, query generation may be during modeling of a certain domain, and the produced query is for information about the
certain domain. Parameter value selection may be automated or assisted by the system based on the model context where the template is instantiated.





CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152